internal_revenue_service significant index no department of the treasury washington dc person to contact telephone number refer reply to op e ep a ate may in re this letter constitutes notice that pursuant to your request of date the conditional waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date which was granted in our ruling letter dated date has been modified to remove the credit balance condition and to add the following conditions the company will make contributions necessary to satisfy the minimum_funding_standard under the plan for the plan years ending date through date within days of the date of this letter the company will enter into a security_agreement with the pension_benefit_guaranty_corporation pbgc that gives the plan a first priority security_interest in the company’s real_estate in an amount satisfactory to the pbgc within days of the signing of such agreement a copy of the signed agreement shall be provided to this office at the following address internal_revenue_service constitution avenue n w attn john heil op e ep a room washington dc according to the information provided with the request contributions necessary to satisfy the minimum_funding_standard for the plan_year ending date have been made to the plan a copy of this letter is being sent to the as well as to your authorized representative pursuant to a power_of_attorney form of ff key district_office in on file above if you have any questions concerning this ruling please contact the individual referenced sincerely yours martin l pippins chief actuarial branch acting off
